Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2018

                                      No. 04-18-00527-CV

                  STAGG RESTAURANTS, LLC d/b/a McDonalds #24388,
                                 Appellant

                                                v.

                                          Fred SERRA,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI17438
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
Panel:         Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Luz Elena D. Chapa, Justice

        Appellant’s agreed motion to substitute lead counsel and to extend time to file appellant’s
reply brief is granted. We order appellant’s reply brief, if any, due January 10, 2019.

Entered on this 5th day of December, 2018.

                                                                    PER CURIAM


Attested to: _______________________
               KEITH E. HOTTLE,
               Clerk of Court